

EXHIBIT 10.32


AMENDMENT TO LEASE AGREEMENTS


THIS AMENDMENT TO LEASE AGREEMENTS is made and entered into as of November 11,
2014, by and between THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation (“Lessor”), and MASIMO CORPORATION, a Delaware corporation
(“Lessee”), with respect to the following facts:
RECITALS
A. Lessor and Lessee have heretofore made and entered into that certain (i)
California Standard Industrial/Commercial Single-Tenant Lease - Modified Net
(the “50 Parker Lease”), dated February 8, 2006, with respect to those certain
Premises located at 50 Parker, Irvine, California, and that certain (iii)
Standard Industrial/Commercial Single-Tenant Lease - Modified Net (the “60
Parker Lease”), dated April 30, 2009, with respect to those certain Premises
located at 60 Parker, Irvine, California. The 50 Parker Lease and the 60 Parker
Lease are jointly referred to herein as the “Leases”. The Leases were amended by
that certain Amendment to Lease Agreement, dated August 29, 2012, whereby the
expiration date of said Leases was extended to November 30, 2014.
B. Lessee has informed Lessor that Lessee desires to remain in the 50 Parker
Premises for an additional four (4) months following its November 30, 2014
expiration date, and in the 60 Parker Premises for an additional one (1) month
following its November 30, 2014, expiration date. The Leases provide that
occupancy of the Premises by Lessee following the expiration date thereof
requires Lessor’s consent and will be treated as a holdover in accordance with
the provisions of Paragraph 26 of each of the Leases. Lessor has agreed to such
holdovers on the terms and conditions set forth in the Leases.
TERMS AND CONDITIONS
NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
contained herein, and other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.     50 Parker Holdover Period. Lessor and Lessee agree that Lessee may
continue to occupy the 50 Parker Premises on an AS-IS basis under the terms of
the 50 Parker Lease from December 1, 2014, through March 31, 2015 (the “50
Parker Holdover Term”), as a holdover lessee in accordance with the terms set
forth in Paragraph 26 of the 50 Parker Lease, which includes an increase in
monthly Base Rent, on all of the same terms and conditions as set forth in said
Lease.
2.     60 Parker Holdover Period. Lessor and Lessee agree that Lessee may
continue to occupy the 60 Parker Premises on an AS-IS basis under the terms of
the 60 Parker Lease from December 1, 2014, through December 31,2014 (the “60
Parker Holdover Term”), as a holdover lessee in accordance with the terms set
forth in Paragraph 26 of the 60 Parker Lease, which includes an increase in
monthly Base Rent, on all of the same terms and conditions as set forth in said
Lease.
3.    Holdover Term Base Rent. In accordance with the provisions of Paragraph 26
of each of the Leases, monthly Base Rent for Premises under each of the Leases
shall be (i) 125% of the monthly Base Rent in effect on November 30, 2014 for
the first sixty (60) days of the Holdover Term, and (ii) 150% of the monthly
Base Rent in effect on November 30, 2014 for the remainder of the Holdover Term.



--------------------------------------------------------------------------------




The monthly Base Rents for 50 and 60 Parker, on November 30, 2014, are
$45,231.95 and $26,067.64, respectively. Based on said monthly Base Rents, Base
Rent during the Holdover Term shall be as
follows:
Month of Holdover Term
 
50 Parker
 
60 Parker
 
 
 
 
 
December 2014
 
$56,540.00.00 NNN
 
$32,585.00 NNN
 
 
(i.e. $45,231.95 x 125%)
 
(i.e. $26,067.64 x 125%)
 
 
 
 
 
January 2015
 
$56,540.00.00 NNN
 
Vacant; Lease Terminated
 
 
(i.e. $45,231.95 x 125%)
 
 
 
 
 
 
 
February-March 2015
 
$67,850.00 NNN
 
Vacant; Lease Terminated
 
 
(i.e. $45,231.95 x 125%)
 
 

4.     No Other Changes. Except as expressly set forth herein, the Leases remain
in full force and effect without any change or alteration of any nature
whatsoever.
5.     Miscellaneous Provisions.
5.1     Captions. Any titles or captions contained in this Agreement are for
convenience only and shall not be deemed to qualify the meaning of any provision
herein.
5.2     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successors and assigns.
5.3     Entire Agreement. This Agreement, together with any exhibits and any
other documents necessary to effectuate the terms of this Agreement, contain the
entire agreement among the parties hereto with respect to the transactions
contemplated hereby and contains all of the terms and conditions thereof and
supersedes all prior agreements and understandings relating to the subject
matter hereof. No changes or modification of or additions to this Agreement
shall be valid unless the same shall be in writing and signed by all parties
hereto.
5.4     Severability. The prOVlSlOns of this Agreement shall be deemed severable
and the invalidity and unenforceability of anyone or more of the provisions
hereof shall not affect the validity and enforceability of the other provisions
hereof.
5.5     Waiver. The failure of any party hereto to insist, in anyone or
moreinstances, upon performance of the terms or conditions of this Agreement
shall not be construed as a waiver of future performance of any such term,
covenant or condition and the obligations of each party with respect thereto
shall continue in full force and effect.
5.6     Fees and Expenses. The parties hereto shall each pay their own
respective costs, fees and expenses, including, but not limited to, fees and
expenses of counsel, accountants and other professionals, incurred in connection
with the negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby.
5.7     Attorneys’ Fees. If any party hereto commences an action against any
other party hereto to enforce any of the terms hereof or because of the breach
by any party hereto of any of the terms hereof, the losing or defaulting party
shall pay the prevailing party reasonable attorneys’ fees, costs and expenses
incurred in connection with the prosecution or defense of such action (whether
by arbitration or in court of law), and in connection with any action to collect
any judgment rendered thereunder.



2

--------------------------------------------------------------------------------




5.8     Construction. This Agreement has been reviewed by all parties hereto and
their respective attorneys, and all parties have had a full opportunity to
negotiate the contents hereof. The parties expressly waive any common law or
statutory rule of construction that ambiguities be construed against the drafter
of this Agreement.
5.9     Assignment. Except as otherwise expressly permitted hereunder, the
rights and obligations of each party hereunder shall not be assignable without
the prior written consent of the other parties hereto.
5.10     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.
5.11     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original without production of the others and
all of which shall constitute one and the same instrument.


[Signatures Appear on Next Page.]



































































3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been entered into by the parties as of
the date first above written.


THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY, a Wisconsin
corporation


By: Northwestern Mutual Real Estate
Investments, LLC, Delaware limited liability company, its wholly-owned affiliate
and authorized representative


By: /s/ Don Morton
Printed Name: Don Morton
Its: Director - Field Asset Mgmt
Date: 12/8/2014


MASIMO CORPORATION, a Delaware
corporation


By: /s/ Yongsam Lee
Printed Name: Yongsam Lee
Its: CIO
Date: 11/26/2014













4